Citation Nr: 0629220	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. section 1151 
for a low blood pressure disability following VA treatment in 
December 2000. 


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from October 1951 to October 
1955. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In December 2004, the veteran had a hearing at the RO.  A 
transcript of the hearing is associated with the claims file. 


FINDING OF FACT

There is no competent medical evidence of a current 
disability manifested by low blood pressure resulting from VA 
treatment in December 2000. 
 

CONCLUSION OF LAW

The criteria for compensation benefits for low blood 
pressure, following VA treatment in December 2000, pursuant 
to  the provisions of 38 U.S.C.A. section 1151, have not been 
met.  38  U.S.C.A. § 1151 (West Supp. 2005); 38 C.F.R. 
§ 3.361 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2003.  
The RO provided the veteran letter notice to his claim for a 
claim under 38 U.S.C. section 1151 in June 2002, October 2002 
and July 2004 letters, informing him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  The notice letters  
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a claim, 38 U.S.C.A. section 
5103(a) and 38 C.F.R. section 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are private and VA treatment 
records associated with the claims file.  The Board notes 
that the veteran stated during his hearing that he had an 
upcoming general medical examination in December 2004.  
However, as the veteran has specifically stated that he does 
not currently have hypotension or that there is a medical 
diagnosis of this condition, there is no reasonable 
possibility that obtaining the results of this examination 
would substantiate the claim.  In addition, no VA etiological 
opinion was provided in this  claim. In short, it does not 
appear that obtaining the  above records or providing a VA 
examination would prejudice  the veteran in this case.  See 
Sabonis v. Brown, 6 Vet. App.  426, 430 (1994).  Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that the medication Clonidine, given to 
the veteran at the VA medical center in Reno in December 
2000, caused low blood pressure accompanied by shortness of 
breath and dizziness.  In support of his claim, the veteran 
testified that he was told by his physicians that clonidine 
caused an episode of low blood pressure in December 2000, and 
as a result, he was taken off of the medication. 

The provisions of 38 U.S.C.A. section 1151 were amended, 
effective October 1, 1997, to include the requirement of 
fault, requiring that additional disability be the result of  
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing  
care, or an event not reasonably foreseeable.  See 38  
U.S.C.A. § 1151 (West Supp. 2005).  Here, the veteran filed 
his claim in October 2001, therefore, the regulations 
effective on October 1, 1997 apply in this case.  Under the 
provisions of 38 U.S.C.A. section 1151 (West Supp.2005), if 
VA  hospitalization or medical or surgical treatment results 
in additional disability or death that is not the result of 
the veteran's own willful misconduct or failure to follow  
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2005).  Although claims for 
38 U.S.C.A. section 1151 benefits are not based  upon actual 
service connection, there are similarities in their 
adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  
A claim for 38 U.S.C.A. section 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Current applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.361  
(2005).
38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. section 3.361(c) states that claims based on 
additional disability or death due to hospital care, medical 
or surgical  treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
or (d)(2) of this section.  Actual causation is required.  To 
establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does  not establish cause.  Hospital care, medical or 
surgical  treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  Additional disability or death caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.

38 C.F.R. section 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a  
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of  
care that would be expected of a reasonable health care  
provider; or (ii) VA furnished the hospital care, medical or  
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of section 17.32 of this 
chapter.  Minor deviations from the requirements of section 
17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
section 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one  
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of section 17.32 of this chapter.  

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was  
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered  
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of  
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or  
surgical treatment, or examination, or (B) an event not  
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2005). 

A May 1999 treatment record shows that the veteran was pre-
operatively hypertensive.  Records show that the veteran was 
monitoring his blood pressure at home. 

A June 1999 record shows that blood pressure medications were 
discussed with the veteran.  Blood pressure diary readings 
included readings of 150/93 and 125/74, with most readings 
being within normal limits.  

A December 2000 private hospital admission record reflects 
that the veteran was light headed and nearly passed out; the 
paramedics reported that he was hypotensive and bradycardia.  
He responded to intravenous fluids which improved his blood 
pressure and bradycardia.  After admission, the veteran's 
blood pressure was 114/62 with a pulse of 64 laying, 128/73 
with a pulse of 65 sitting, and 121/58 with a pulse of 73 
standing.  His pulse stayed somewhat bradycardia.  The 
physician stated that the veteran had an episode of near 
syncope with hypotension and bradycardia; he suspected the 
condition was medication-induced.  The physician also stated 
that the veteran was taking three medications which could 
lower his blood pressure, prazocin, clonidine and lasix.  Due 
to the bradycardia and the fact that the veteran just started 
taking clonidine, the physician suspected the clonidine to be 
the "culprit."  The physician stopped the clonidine.  
Another December 2000 treatment record indicated that the 
veteran experienced hypotension due to excess vasodilatation 
with the short-acting vasodilator, clonidine.  
 
A private hospital admission record from January 2001 shows 
that the veteran had a history of syncope attributed to 
orthostatic hypotension after being started on clonidine, but 
had been taken off of that medication.  The record reflects 
that he was admitted for after feeling light headed and 
unconscious.  Prior to admission, the veteran's systolic 
blood pressure was 80 and pulse was in the low 50's.  At 
admission, his blood pressure was 132/74.  The diagnosis was 
syncopal episode on the evening of admission; possible 
etiologies included arrhythmia, a vasovagal episode, or 
orthostatic hypotension.  The record also reflected 
hypertension, under good control.  An additional admission 
record reflects that the veteran was experiencing acute 
syncope possibly related to bradycardia events. 

VA treatment records from January 2001 show that the veteran 
started taking clonidine after a December 8, 2000 appointment 
with the VA medical center in Reno.

In November 2001, the veteran stated that he did not feel 
right in the morning and his blood pressure was 163/113; 
throughout the day he stated that it came down.  The veteran 
reported high readings on other mornings as well.
Treatment records from 2002 and 2003 show an impression of 
hypertension.  A February 2002 record indicated that the 
veteran's blood pressure readings were within normal limits, 
excepting elevated diastolic blood pressure in November.  In 
January 2003, the veteran was prescribed lisinopril to reduce 
blood pressure. 

Based upon the above information, the Board finds no 
competent medical evidence of a low blood pressure disability 
as a result of the veteran's treatment at the VAMC, Reno in 
December 2000.  Though records show in December 2000 the 
veteran was started on clonidine at the VAMC, Reno and later 
that month, he suffered from an episode of near syncope with 
hypotension and bradycardia which was possibly medication-
induced, there is no medical evidence that the veteran 
currently suffers from hypotension.  There is no medical 
evidence of any current disability showing a diagnosis of 
hypotension other than the acute episodes in December 2000 
and January 2001.  In fact, a May 1999 record and all 
treatment records after December 2000 reflect that the 
veteran has a diagnosis of hypertension; in fact, in 2003 he 
was prescribed medication to treat hypertension.  In this 
regard, the Board notes that disability means "impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in disability" 
in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (A "disability" is a disease, injury, or 
other physical or mental defect.").  In the absence of proof 
of a present diagnosis of hypotension, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As such, the Board finds no disability manifested by low 
blood pressure has been shown in this case.  Without a 
showing of a low blood pressure disability, the Board does 
not need to make any determination  on causation or possible 
carelessness, negligence, lack of  proper skill, error in 
judgment, or similar instance of fault  on the part of VA.

Based upon the above, the Board finds that the evidence is  
not evenly balanced in this case and concludes that the  
criteria for compensation benefits pursuant to the provisions  
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West Supp. 2005); 38 C.F.R. § 3.358 (2005).  


ORDER

Compensation under 38 U.S.C.A. section 1151 for a low blood 
pressure disability following VA treatment in December 2000 
is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


